Exhibit 10.1
THIRD AMENDMENT OF THE
PROLOGIS 2006 LONG-TERM INCENTIVE PLAN
September 15, 2010
     WHEREAS, ProLogis maintains the ProLogis 2006 Long-Term Incentive Plan (the
“Plan”); and
     WHEREAS, amendment of the Plan is now considered desirable;
     NOW, THEREFORE, the Plan is hereby amended in the following particulars,
all effective as of the date on which the Board of Trustees of ProLogis (the
“Board”) approves the amendments to the Plan:
     1. By substituting the following for subsection 3.2 of the Plan:
     3.2 Special Vesting Rules. If an employee’s right to become vested in a
Full Value Award is conditioned on the completion of a specified period of
service with ProLogis or the Related Companies, without achievement of
performance targets or other performance objectives (whether or not related to
performance measures) being required as a condition of vesting, and without it
being granted in lieu of other compensation, then the required period of service
for full vesting shall be not less than three years (subject, to the extent
provided by the Committee, to pro rated vesting over the course of such
three-year period and to acceleration of vesting in the event of the
Participant’s death, Disability, Retirement, Change in Control or involuntary
termination). The foregoing requirements shall not apply to grants that are a
form of payment of earned performance awards or other incentive compensation.
     2. By substituting the following for subsection 3.3 of the Plan:
     3.3 Performance-Based Compensation. The Committee may designate a Full
Value Award or Cash Incentive Award granted to any Participant as
“Performance-Based Compensation” within the meaning of section 162(m) of the
Code and regulations thereunder. To the extent required by section 162(m) of the
Code, any Full Value Award or Cash Incentive Award so designated shall be
conditioned on the achievement of one or more performance targets as determined
by the Committee and the following additional requirements shall apply:
(a) The performance targets established for the performance period established
by the Committee shall be objective (as that term is described

 



--------------------------------------------------------------------------------



 



in regulations under section 162(m) of the Code), and shall be established in
writing by the Committee not later than 90 days after the beginning of the
performance period (but in no event after 25% of the performance period has
elapsed), and while the outcome as to the performance targets is substantially
uncertain. The performance targets established by the Committee may be with
respect to corporate performance, operating group or sub-group performance,
individual company performance, other group or individual performance, or
division performance, and shall be based on one or more of the Performance
Criteria.
(b) A Participant otherwise entitled to receive a Full Value Award or Cash
Incentive Award for any performance period shall not receive a settlement or
payment of the Award until the Committee has determined that the applicable
performance target(s) have been attained. To the extent that the Committee
exercises discretion in making the determination required by this subsection
3.3(b), such exercise of discretion may not result in an increase in the amount
of the payment.
(c) Except as otherwise provided by the Committee, if a Participant’s employment
terminates because of death or Disability, or if a Change in Control occurs
prior to the Participant’s Termination Date, the Participant’s Cash Incentive
Award shall become vested without regard to whether the Cash Incentive Award
would be Performance-Based Compensation.
(d) A Full Value Award designated as Performance-Based Compensation shall not
vest prior to the first anniversary of the date on which it is granted (subject
to acceleration of vesting, to the extent provided by the Committee, in the
event of the Participant’s death, Disability, or Change in Control).
Nothing in this Section 3 shall preclude the Committee from granting Full Value
Awards or Cash Incentive Awards under the Plan or the Committee, ProLogis or any
Related Company from granting any Cash Incentive Awards outside of the Plan that
are not intended to be Performance-Based Compensation; provided, however, that,
at the time of grant of Full Value Awards or Cash Incentive Awards by the
Committee, the Committee shall designate whether such Awards are intended to
constitute Performance-Based Compensation. To the extent that the provisions of
this Section 3 reflect the requirements applicable to Performance-Based
Compensation, such provisions shall not apply to the portion of the Award, if
any, that is not intended to constitute Performance-Based Compensation.

 